816 F.2d 674
Unpublished DispositionNOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Victor Howard VAN SANT, Plaintiff-Appellant,v.Henry E. HUDSON;  Helen F. Fahey, Commonwealth Attorney forArlington County, Defendants-Appellees.
No. 86-1708.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 5, 1987.Decided March 31, 1987.

Before PHILLIPS, SPROUSE and CHAPMAN, Circuit Judges.
Victor Howard Van Sant, appellant pro se.
Waller Trolinger Dudley, Boothe, Prichard & Dudley, for appellees.
Helen F. Fahey, appellee pro se.
PER CURIAM:


1
Victor Howard Van Sant appeals from an order of the district court which granted defendants' motion to dismiss his suit brought under 42 U.S.C. Sec. 1983.  We affirm.


2
Van Sant sued a former Virginia Commonwealth's Attorney and his successor in office for malicious prosecution.  After a hearing on defendants' motion to dismiss, the district court properly dismissed the suit because both defendants are immune to liability for damages under Sec. 1983.  The Supreme Court has held that a state prosecuting attorney acting within the scope of his prosecutorial duties is absolutely immune from a civil suit for damages under Sec. 1983.   Imbler v. Pachtman, 424 U.S. 409 (1976).   See also Kipps v. Ewell, 538 F.2d 564 (4th Cir.1976);  Weathers v. Ebert, 505 F.2d 514 (4th Cir.1974), cert. denied, 424 U.S. 975 (1976).


3
Accordingly, we affirm the judgment of the district court.  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


4
AFFIRMED.